martin david hoyle petitioner v commissioner of internal revenue respondent docket no 7217-04l filed date after this court’s remand of the instant case for r’s appeals_office to determine pursuant to sec_6330 whether r properly sent p a notice_of_deficiency r seeks by way of a motion in limine to have the administrative record from the remand hearing admitted into evidence p objects on three grounds the matters in the record on remand were not considered at the original hearing r’s counsel and the settlement officer engaged in improper ex_parte contact and documents in the administrative record on remand are inadmissible hearsay during the pendency of the instant case r refiled the notice_of_federal_tax_lien nftl in issue p moves to dismiss respondent’s refiled nftl held at the hearing on remand r’s settlement officer was not limited to a consideration of matters considered by the appeals officer in the original administrative hearing held further r’s counsel and the settlement officer did not engage in prohibited ex_parte contact held further the administrative record once it has been authenticated is admissible to show information available to the appeals_office during the administrative consideration of petitioner’s case on remand until documents from that record are offered to prove the truth of the matters asserted therein it is unnecessary to rule on p’s hearsay objection held further r may refile the nftl martin david hoyle pro_se beth a nunnink for respondent supplemental opinion wells judge the instant case is before the court on respondent’s motion in limine and petitioner’s motion to dis- miss respondent’s lien we must decide whether the this opinion supplements 131_tc_197 petitioner has filed numerous other motions including a motion to dismiss to bar evidence or to set a time limit for response filed on date motion to dismiss and to bar evidence filed on date motion for summary_judgment filed on date and motion to dis- continued verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila united_states tax_court reports proposed supplemental stipulation of facts and exhibits should be admitted whether respondent may refile a notice_of_federal_tax_lien nftl during the pendency of these proceedings into evidence and background many of the relevant facts are set forth in our prior opinion in the instant case 131_tc_197 prior opinion and are incorporated by reference additionally some of the facts discussed in this opinion are taken from the parties’ moving papers for the purpose of ruling on respondent’s motion in limine and petitioner’s motions at the time he filed the petition petitioner resided in lou- isiana the record contains a notice_of_deficiency dated date for petitioner’s tax_year on date respondent assessed the amounts stated in the notice of defi- ciency on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s unpaid tax_liability for on or around date respondent filed an nftl in jefferson parish louisiana original nftl the original nftl indicated on its face that unless refiled by date the original nftl would operate as a certificate_of_release_of_lien as defined in sec_6325 petitioner timely requested a review of the original nftl with respondent’s appeals_office on date respondent’s appeals_office sent to petitioner a notice_of_determination upholding the original nftl petitioner timely filed a petition with this court on date we issued our prior opinion in our prior opinion we stated we are unable to ascertain the basis for the appeals officer’s verification that all requirements of applicable law were met consequently we will remand this case to the appeals_office for it to clarify the record as to miss and to bar evidence filed on date these motions contain many of the same argu- ments petitioner made in his objection to respondent’s motion in limine on the basis of our holding in the instant opinion we will deny petitioner’s motions unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila hoyle v commissioner what the appeals officer relied upon in determining that the notice of defi- ciency was properly sent to petitioner hoyle v commissioner supra pincite fn ref omitted in a footnote we noted we are remanding this case in order for the appeals_office to ‘examine underlying documents’ and make a record of what was relied upon in making the deter- mination that the notice_of_deficiency was ‘properly sent’ id n quoting chief_counsel notice cc-2006-19 date on date we issued an order stating that this case is remanded to respondent’s office of appeals for the purpose of clarifying the record regarding the issue of what the appeals officer relied upon in determining that the notice_of_deficiency was properly sent to petitioner on date respondent’s counsel beth nunnink ms nunnink sent a letter to supervisory revenue_officer clifford whitely mr whitely regarding the instant case in that letter ms nunnink stated that she was forwarding the administrative file to which she had added a copy of the u s postal service certified mail list dated date which lists notices of deficiency sent to petitioner and wayne leland to whom petitioner had delegated his power_of_attorney certified mail list petitioner was sent a copy of the date letter on date settlement officer magee ms magee was assigned to the case ms nunnink and ms magee had several conversations after the remand of this case to respondent’s appeals_office on date ms magee and ms nunnink conferred by telephone and email regarding the case in those commu- nications ms nunnink advised ms magee to give petitioner a face-to-face conference and to decide four issues whether the notice_of_deficiency was sent to petitioner’s last_known_address whether the assessment was valid whether petitioner could raise the underlying liability on the ground that he had not received the notice_of_deficiency and the items relied on to make the foregoing determinations on date ms magee advised ms nunnink that she would have a face-to-face conference with petitioner on date ms nunnink advised ms magee that petitioner’s amended_return for his tax_year had been admitted into evidence at trial ms magee and ms nunnink conferred regarding status reports to the court ms nunnink verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila united_states tax_court reports reviewed ms magee’s draft supplemental notice of deter- mination to ascertain whether all issues the court had required to be addressed were included in ms magee’s deter- mination and that all explanations were complete on date ms magee asked ms nunnink a legal question if petitioner had previously received a notice_of_deficiency could he still raise his underlying tax_liability as an issue now after some research on the subject ms nunnink advised ms magee that if petitioner had received a notice he could no longer contest his underlying liability on date ms magee discovered that the re- filing_date stated on the original nftl had passed through- out several conversations ms nunnink kept ms magee informed about the refiling of the nftl and they discussed who should speak with petitioner regarding the refiling on date respondent filed form 12474-a revocation of certificate of release of federal_tax_lien with the clerk of court of jefferson parish louisiana immediately thereafter respondent refiled the nftl for petitioner’s tax_year with the clerk of court of jefferson parish louisiana on date ms magee issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or on date respondent sent to petitioner a supple- mental stipulation of facts to which was attached the record from the hearing on remand with ms magee including the certified mail list petitioner raised objections to the stipula- tion and on date respondent filed the instant motion in limine discussion respondent contends that we should rule in limine that the following documents will be admitted into the record the original administrative record as submitted into evi- dence at trial before the issuance of our prior opinion remanding the case to respondent’s appeals_office sev- eral previous filings made with the court and several these filings include the petition filed on date the answer filed on date respondent’s motion for summary_judgment filed on date petitioner’s response to re- spondent’s motion for summary_judgment filed on date petitioner’s pretrial memo- randum filed on date respondent’s opening brief filed on date petitioner’s an- swering brief filed on date respondent’s reply brief filed on date and our verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila hoyle v commissioner documents that ms magee created or considered on remand administrative record on remand evidence previously admitted at trial like the trial transcript itself is already in the record and we therefore need not address its admissi- bility the pleadings motions briefs etc previously filed with the court also are part of the record in this case and unless and until they are offered into evidence for a par- ticular purpose we need not address their admissibility as evidence as to the administrative record on remand respondent contends that it is admissible under the business records exception to the hearsay rule see fed r evid petitioner contends that the administrative record on remand is not admissible into evidence because the matters therein were not considered at the original administrative hearing before remand that ms nunnink and ms magee had improper ex_parte contact regarding the hearing on remand and that the documents in the administrative record on remand specifically a certified mail list showing the mailing of the notice_of_deficiency in issue to petitioner and to his representative are inadmissible hearsay on account of a lack of trustworthiness see id a taxpayer is entitled to a single hearing under sec_6320 with respect to the year to which the unpaid liability relates sec_6320 131_tc_1 affd 325_fedappx_448 7th cir see also 130_tc_79 similar holding for sec_6330 cases when this court remands a case to the appeals_office the hearing on remand is a supplement to the taxpayer’s original sec_6320 hearing kelby v commissioner supra pincite see also 414_f3d_144 1st cir in the event the administrative record is found inadequate for judicial review ‘the proper course except in rare circumstances is to remand to the agency for additional investigation or explanation’ quoting fla power light co v lorion 470_us_729 the hearing on remand provides the parties with the opportunity to complete the initial sec_6320 hearing while preserving the taxpayer’s right to receive judicial prior opinion in the instant case 131_tc_197 proceedings in the tax_court are generally governed by the federal rules of evidence rule a verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila united_states tax_court reports review of the ultimate administrative determination kelby v commissioner supra pincite see also 134_tc_280 similar result in a sec_6330 case a corollary to the fact that the taxpayer may receive only one hearing is that the commissioner’s appeals_office makes a single determination kelby v commissioner supra pincite when this court remands a case to the appeals_office and it comes back to us after a supplemental deter- mination is issued we review the supplemental determina- tion id we remanded the instant case for the appeals_office to determine as a part of its verification that the requirements of any applicable law have been met sec_6330 whether a notice_of_deficiency was properly mailed to peti- tioner if the notice_of_deficiency was not properly mailed the assessment of tax would be invalid see sec_6213 hoyle v commissioner t c pincite the act of mailing may be proven by documentary_evidence of mailing 94_tc_82 we have held that exact compliance with postal service form_3877 mailing proce- dures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that a notice_of_deficiency was properly mailed id see also 724_f2d_808 9th cir ms magee was not limited to what the original appeals officer considered she was required to con- sider pursuant to this court’s order of remand whether a notice_of_deficiency had been properly sent to petitioner hoyle v commissioner supra pincite see also kelby v commissioner supra pincite the administrative record on remand contains such evidence in the form of a certified mail list the certified mail list appears to include the same information found on postal service form_3877 the administrative record on remand and the certified mail list are necessary for our consideration of the supplemental determination by respondent’s appeals_office on remand and will at least be admitted into evidence for the limited pur- pose as allowed by rule of the federal rules of evi- dence of showing the proceedings on remand-a purpose for which they are not strictly speaking offered to prove the truth of the matter asserted therein consequently the administrative record on remand shall be admitted as long as verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila hoyle v commissioner it is authenticated pursuant to rule of the federal rules of evidence if documents from the administrative record on remand are offered at trial for the additional purpose of proving the truth of the matters asserted therein hearsay and reliability objections can be addressed at that time petitioner cites the american bar association aba model code of judicial conduct and the tennessee code of judicial conduct tennessee supreme court rule for the propo- sition that communications between ms nunnink and ms magee were impermissible petitioner’s reliance on the aba model code and the tennessee code is misplaced they do not govern the matters before us and are not applicable to the instant case the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_689 directed the commissioner to develop a plan to prohibit ex_parte communications between appeals_office employees and other internal_revenue_service irs employees that appear to compromise the independence of the appeals offi- cers the commissioner of internal revenue shall develop and implement a plan to reorganize the internal_revenue_service the plan shall- ensure an independent appeals function within the internal_revenue_service including the prohibition in the plan of ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independ- ence of the appeals officers to fulfill that congressional mandate to ensure an inde- pendent appeals_office the commissioner issued revproc_2000_43 2000_2_cb_404 which is effective for communica- tions between employees of the appeals_office and other irs employees taking place after date see 125_tc_201 harrell v commis- sioner tcmemo_2003_271 according to revproc_2000_43 supra ex_parte communications are communications that take place between the appeals_office and another irs office without the participation of the taxpayer or the taxpayer’ sec_5 see eg 114_tc_604 relying on a copy of the notice and postal service form_3877 to conclude o n the preponderance_of_the_evidence that the statutory_notice_of_deficiency was sent verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila united_states tax_court reports representative drake v commissioner supra pincite an appeals officer may not engage in ex_parte discussions of the strength and weakness of the issues of a case that would appear to compromise the appeals officer’s independence id the appeals officer must give the taxpayer an opportunity to participate in any discussions concerning matters that are not ministerial administrative or procedural id revproc_2000_43 sec_3 q a-6 c b pincite however revproc_2000_43 supra by its terms applies to communications between an attorney in the office_of_chief_counsel and an appeals officer only in nondocketed cases ie those cases where the taxpayer has not yet filed a petition with the tax_court id sec_2 sec_3 q a-11 c b pincite as the instant case is a docketed_case revproc_2000_43 supra does not apply directly to communications of ms nunnink with ms magee during the irs office_of_chief_counsel issued guide- lines covering communications between irs chief_counsel attorneys and appeals officers when a case is remanded by the tax_court chief_counsel notice cc-2007-006 date that notice provided three guidelines to chief_counsel attorneys chief_counsel attorneys are to prepare a writ- ten memorandum explaining why the case was remanded and noting any special instructions in the order of remand and should provide a copy of the memorandum to the tax- payer the memorandum is not to discuss the credibility of the taxpayer or the accuracy of the facts presented by the taxpayer a chief_counsel attorney may provide legal advice to an appeals officer as long as that attorney did not give legal advice to an originating function eg collection on the same issue in the same case the legal advice should not opine on the ultimate legal issues and the chief_counsel attorney who is handling the docketed_case should review the supplemental notice_of_determination to ensure that it complies with the tax court’s order chief_counsel notice cc-2007-006 date was superseded and incorporated into chief_counsel notice cc-2009-010 date which expired on date however the procedural aspects of these chief_counsel notices have been incorporated into the internal_revenue_manual irm as of verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila hoyle v commissioner date see irm pt date one or more of these versions of the guidelines were in force throughout the period during which ms magee considered petitioner’s case on remand we conclude that the conversations between ms nunnink and ms magee were solely procedural ministerial or administrative ms nunnink did not opine on the ultimate issues or discuss petitioner’s credibility additionally ms nunnink did not question petitioner’s motives suggest terms under which an offer-in-compromise would be accepted or recommend that respondent secure all of petitioner’s assets see drake v commissioner t c pincite improper ex_parte_communication where memorandum to appeals officer questioned motives of taxpayer’s counsel indus investors v commissioner tcmemo_2007_93 cover letter to appeals officer was improper ex_parte_communication because letter told appeals officer not to consider cdp hearing for pre- viously filed lien recommended that government secure all assets owned by taxpayer and suggested terms under which offer-in-compromise would be accepted rather ms nunnink provided legal advice on specific issues such as in relevant part internal_revenue_manual pt date states in chief_counsel notice cc-2007-006 the irs provided guidance on the application of the ex_parte rules to communications between chief_counsel attorneys and the hearing office when a cdp case is remanded by the tax_court the following guidelines apply when a cdp case is remanded the counsel attorney working the docketed_case should prepare a written memorandum addressed to the office of appeals ex- plaining a the reasons why the court remanded the case to appeals b any special requirements in the order eg whether and to what extent to hold a new con- ference and whether the case must be reassigned to a new hearing officer c what issues the court has ordered appeals to address on remand note the memorandum should not discuss the credibility of the taxpayer or the accuracy of the facts presented by the taxpayer a request by a hearing officer for legal advice in connection with the remanded cdp case may be handled by the counsel attorney who is handling the docketed tax_court case so long as that attorney did not give legal advice to an originating function eg collection concerning the same issue in the same case if the counsel attorney provided such advice counsel should assign the request to another counsel attorney who has not previously provided advice to a service office concerning the same issue in the same case counsel should carefully tailor any legal advice to only answer the legal questions posed by appeals and the advice should not opine on how you should ultimately decide the issues in the supplemental nod consistent with q a11 of revproc_2000_43 the advice does not have to be shared with the taxpayer or his representative at the time it is rendered also neither the taxpayer nor his representative have a right to participate in any discussions between appeals and counsel with respect to the advice verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila united_states tax_court reports whether petitioner could challenge the underlying liability if he had received a notice_of_deficiency we do not believe that such legal advice constitutes prohibited ex_parte communica- tions that should have been shared with petitioner ms nunnink’s review of ms magee’s draft supplemental notice_of_determination was not an impermissible ex_parte_communication ms nunnink’s comments were meant to ensure that the supplemental notice_of_determination on remand complied with our order of date for example ms nunnink asked ms magee to clarify her posi- tion in the supplemental notice_of_determination and asked her to attach additional documents additionally ms nunnink’s inclusion of the certified mail list in the administrative record on remand was ministerial procedural or administrative see revproc_2000_43 sec_3 q a-6 we remanded this case to the appeals_office specifi- cally for the purpose of having it clarify the record regarding the issue of what the appeals officer relied upon in determining that the notice_of_deficiency was properly sent to petitioner given our mandate on remand ms nunnink’s actions were not prohibited ex_parte communications evi- dence of a certified mail list is precisely what the court sought by remand ms nunnink’s actions in finding the cer- tified mail list and placing it in the administrative record on remand do not appear to compromise the independence of the appeals officer see rra sec_1001 moreover peti- tioner was sent a copy of the letter to mr whitely which gave him notice of the addition of the certified mail list to the administrative record on remand and allowed him to raise that issue with ms magee accordingly we conclude that ms nunnink and ms magee did not engage in prohibited ex_parte conduct or communica- tions respondent has provided notice to petitioner that he seeks to introduce the administrative record on remand into evi- dence petitioner objects to the admission into evidence of the administrative record on remand on the basis that it is inadmissible hearsay that lacks trustworthiness we need not rule on petitioner’s hearsay objection at this time because the initial consideration by this court of the administrative record on remand will be for the limited pur- pose see fed r evid of establishing what information verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila hoyle v commissioner was available to the appeals_office when preparing the supplemental notice_of_determination and for that purpose admission of the administrative record on remand for the truth of the matters contained therein is not necessary we note that if respondent offers documents from that record at trial for the truth of the matters contained therein petitioner may make any appropriate objections at that time we also note that absent stipulation of the administrative record on remand respondent must authenticate it at trial petitioner also contends that respondent may not refile the nftl respondent contends that he may refile the nftl pursuant to sec_6325 pursuant to sec_6321 if a person liable for a tax fails to pay it after a demand for payment is made a lien arises in favor of the united_states upon all property and rights to property belonging to such person for the unpaid amount including interest the lien arises when the tax is assessed and continues until the underlying liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 sec_6323 authorizes the commissioner to file notice of that lien ie an nftl the nftl establishes the lien’s pri- ority over subsequent buyers of the property holders of secu- rity interests in the property judgment-lien creditors and mechanic’s lienholders see sec_6323 generally an nftl must be refiled during the 1-year period ending years and days after the date of assess- ment the refiling period sec_6323 if the commissioner fails to refile the nftl during the refiling period the nftl generally is not effective after the expiration of that period against any person with an interest in property subject_to the lien sec_301_6323_g_-1 proced admin regs however sec_301_6323_g_-1 proced admin regs provides an exception to this general_rule the failure to refile the nftl during the refiling period will not affect the effectiveness of the nftl with respect to property that is the subject matter of a suit filed before the expiration of the re- filing period to which the government is a party even if on date the irs released final regulations amending portions of sec_301 g - a proced admin regs t d 2011_18_irb_730 those amendments apply to any nftl filed on or after date under the amended regulations the release of a federal_tax_lien on property that is the subject of litigation to which the government is a party will not affect the government’s priority in such property as long as the suit was commenced before continued verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila united_states tax_court reports the nftl is not refiled during the refiling period provided the lien remains in existence the commissioner may still file a new nftl which will be effective from the date it is filed sec_301_6323_g_-1 proced admin regs the commissioner may withdraw an nftl before the underlying tax is paid if it is determined that the nftl was prematurely filed or otherwise not in accordance with irs procedures the taxpayer has agreed to an installment_agreement withdrawal of the nftl will facilitate collec- tion or withdrawal of the nftl is in the best interests of the taxpayer and the united_states sec_6323 with- drawal does not affect the underlying lien sec_301 j - a proced admin regs the commissioner must issue a certificate releasing a lien within days after he determines that the entire tax_liability including interest has been paid or becomes legally unenforceable or if the taxpayer posts an acceptable bond sec_6325 if the commissioner determines that a certifi- cate of release was issued improvidently or erroneously and if the period of limitations for collecting the underlying liability has not expired the commissioner may revoke the certificate of release and reinstate the lien sec_6325 a certificate of release is not conclusive proof that the liability is extinguished see boyer v commissioner tcmemo_2003_322 the underlying tax_liability that is the subject of the nftl remains until the tax is paid in full or the period of limitations on collection expires see id sec_301 a proced admin regs generally the commissioner has years from the date of assessment to collect the tax due sec_6502 however if the taxpayer requests an administrative review of an nftl the period of limitations is suspended during the period of that hearing and appeals therein sec_6320 sec_6330 on date respondent assessed the tax in issue petitioner timely requested an administrative review of the original nftl and subsequently instant case requested judicial review of that proceeding as a decision in the instant case has not yet become final the period of limitations on collection remains suspended see sec_6320 sec_6330 the original nftl indicated that unless in the the date the lien was released sec_301_6323_g_-1 proced admin regs verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila hoyle v commissioner refiled by date it would constitute a certifi- cate of release of lien the nftl was not refiled by that date on date respondent filed a revocation of certificate of release of federal_tax_lien and immediately thereafter refiled the nftl consequently respondent refiled the nftl within the limitations_period for collection respondent’s lien for the underlying tax reflected in the nftl remains in existence because the period of limitations on collections has been suspended by the instant proceedings see sec_6322 sec_6330 the nftl was refiled with the clerk of court of jefferson parish louisiana in accordance with sec_6323 see la rev stat ann sec_52 consequently we conclude that respondent’s refiling of the nftl is not grounds for dismissal of the instant case in peti- tioner’s favor accordingly we will deny petitioner’s motion to dismiss respondent’s lien to reflect the foregoing an appropriate order will be issued f petitioner does not contend that respondent failed to follow proper procedures in refiling the nftl verdate 0ct date jkt po frm fmt sfmt v files hoyle sheila
